Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 19, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00702-CV

                     WILLIAMS H. SMITH, JR., Appellant
                                         V.

   AMERICAN GENERAL LIFE INSURANCE CO. AND DISABILITY
   INSURANCE SPECIALIST, LLC, AS AGENT AND EMPLOYEE OF
       AMERICAN GENERAL LIFE INSURANCE CO., Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-36144

                  MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed February 18, 2013. A
motion for new trial was timely filed. Appellant=s notice of appeal was filed
August 2, 2013.

      When appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law,
the notice of appeal must be filed within ninety days after the date the judgment is
signed. See Tex. R. App. P. 26.1(a). Appellant=s notice of appeal was not filed
timely.

      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997)
(construing the predecessor to Rule 26). Appellant=s notice of appeal was not filed
within the fifteen-day period provided by Rule 26.3.

      On August 22, 2013, appellees filed a motion to dismiss the appeal for want
of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s response urges that this
Court does not have jurisdiction because the trial court's summary judgment order
is an interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex.
2001). Because the trial court's intent to adjudicate all claims and parties appears
on the face of the order, we disagree that the order appealed from is interlocutory.
Id. (holding that "[a]n express adjudication of all parties and claims in a case is not
interlocutory merely because the record does not afford a legal basis for the
adjudication").

      Appellant's response otherwise fails to demonstrate that the notice of appeal
in this cause was timely filed or filed within the applicable grace period.
Therefore, we are without jurisdiction to entertain the appeal.

      Accordingly, the motion is granted and the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Boyce, McCally and Busby.
                                          2